

EXHIBIT 10.21
 
STOCK OPTION AGREEMENT
AND
NOTICE OF GRANT


Date of Grant: January 1, 2008
 
David R. LaVance
c/o Century Capital Associates LLC
215 Morris Avenue
Spring Lake, New Jersey 07762


Dear David:
 
In recognition of your service to Scivanta Medical Corporation (“Scivanta”) and
to encourage you to continue to take into account the long-term interests of
Scivanta, the Board of Directors of Scivanta (the “Board”) has authorized the
grant to you of an option (the “Option”) to purchase one-hundred thousand
(100,000) shares (the “Shares”) of Scivanta’s common stock, par value $.001 per
share (“Common Stock”), under the Scivanta Medical Corporation 2007 Equity
Incentive Plan (the “Equity Incentive Plan”).
 
1. Equity Incentive Plan.
 
The Option is a Nonqualified Option and subject to each and every provision of
the Equity Incentive Plan which are incorporated by reference herein, as well as
the terms and provisions set forth in this Stock Option Agreement and Notice of
Grant (this “Stock Option Agreement”). The Equity Incentive Plan shall govern
and be conclusive as to all matters not expressly provided for in this Stock
Option Agreement. In the event of any conflict between the terms of this Stock
Option Agreement and the Equity Incentive Plan, the terms of this Stock Option
Agreement shall govern. All capitalized terms contained herein which are not
otherwise defined herein shall have the meanings ascribed to them in the Equity
Incentive Plan. By accepting the Option you agree to be bound by the provisions
of the Equity Incentive Plan and this Stock Option Agreement. A copy of the
Equity Incentive Plan has been previously provided to you.
 
2. Exercise Price and Procedure.
 
The per share exercise price of the Option is $0.14 (the “Option Price”), which
is equal to the closing price of Scivanta’s Common Stock on December 31, 2007.
The Option Price may be adjusted as provided for in the Equity Incentive Plan.
Full payment shall be made for any Shares to be purchased under the Option at
the time of exercise of the Option. Payment for the Shares to be purchased upon
the exercise of the Option shall be made by personal check or in cash in an
amount equal to the aggregate Option Price. Alternatively, payment for the
Shares to be purchased upon the exercise of the Option may be made by (a)
delivery of a number of shares of Common Stock owned by you which have an
aggregate Fair Market Value equal to or greater than the aggregate Option Price,
or (b) instructing Scivanta to withhold from the Shares deliverable upon
exercise of the Option that number of Shares which have an aggregate Fair Market
Value equal to or greater than the aggregate Option Price. The portion of any
payment in the form of Common Stock which exceeds the aggregate Option Price,
will be returned to you in the form of a cash payment.
 

--------------------------------------------------------------------------------


 
Subject to the terms of this Stock Option Agreement and the Equity Incentive
Plan, the Option shall become exercisable on the date or dates, and subject to
such conditions, as are set forth herein. To the extent that a portion of the
Option is or becomes exercisable and is not exercised, such portion shall
accumulate and be exercisable by you in whole or in part at any time prior to
expiration of the Option, subject to the terms of this Stock Option Agreement
and the Equity Incentive Plan. You expressly acknowledge that the Option may
vest and be exercisable only upon such terms and conditions as are provided in
this Stock Option Agreement and the Equity Incentive Plan.
 
To exercise all or any portion of the Option, you must provide to Scivanta (a)
written notice of such exercise, which is to include the number of Shares of
Scivanta’s Common Stock to be purchased upon such exercise (the “Notice of
Exercise”), and (b) payment of the aggregate Option Price as provided above. A
form of Notice of Exercise is attached hereto. The Notice of Exercise is to be
delivered to Scivanta at the following address:
 
Scivanta Medical Corporation
215 Morris Avenue
Spring Lake, New Jersey 07762
Attn: Thomas S. Gifford
Executive Vice President,
Chief Financial Officer and Secretary


Upon the exercise of the Option in whole or in part and payment of the aggregate
Option Price in accordance with the provisions of this Stock Option Agreement,
Scivanta shall, as soon thereafter as practicable, deliver to you a certificate
or certificates for the Shares purchased.
 
3. Term and Vesting of Options.
 
The date of grant of the Option is January 1, 2008 and the Option shall expire
on and may not be exercised after January 1, 2018 (the “Term”), unless such Term
is reduced or extended as provided for herein or in the Equity Incentive Plan.
 
The Shares of Common Stock underlying the Option vest as follows: 33,333 Shares
vest on December 31, 2008; 33,333 Shares vest on December 31, 2009; and 33,334
Shares vest on December 31, 2010.
 
Unless the Board determines otherwise, upon the termination of your employment
with Scivanta for any reason whatsoever, including death and Disability, your
right to purchase any Shares underlying the Option which have not vested shall
terminate and be of no further effect. Any Shares of Common Stock underlying the
Option which have vested at the time your employment with Scivanta terminates,
for any reason other than death, shall remain subject to purchase through the
remainder of the Term.
 
2

--------------------------------------------------------------------------------


 
Upon your death, all vested Shares of Common Stock underlying the Option may be
purchased by the administrator of your estate for a period of one year following
your death. Your right to purchase any vested Shares of Common Stock available
for purchase under the Option which have not been purchased within one year from
the date of your death, shall automatically terminate on the one year
anniversary of your death and be of no further effect. In the event of a Change
in Control of Scivanta, the Option becomes fully vested as of ten days prior to
the Change in Control.
 
4. Miscellaneous.
 
4.01. Nonqualified Option. The Option is not qualified for favorable tax
treatment under Sections 422 or 423 of the Internal Revenue Code of 1986, as
amended (the “Code”). Scivanta recommends that you consult with your tax advisor
regarding the tax consequences related to the Option.
 
4.02. Restrictions on Transferability of the Option and Shares. The Option is
not transferable by you except by will or the laws of descent and distribution.
The Shares to be acquired by you pursuant to the exercise of the Option have not
been registered under the Securities Act of 1933, as amended, or any state
securities act or law, and, as a result, are subject to certain restrictions on
transfer thereunder.
 
4.03. Withholding. As a condition to the issuance of Shares upon the exercise of
the Option, Scivanta can require you to remit to it the amount which Scivanta
has determined must be withheld in respect of federal or state income or
employment taxes attributable to any taxable income to be recognized by you in
connection with the exercise of the Option.
 
4.04. Employment Rights. No provision of this Stock Option Agreement or of the
Equity Incentive Plan shall give you any right to continue in the employ of
Scivanta, create any inference as to the length your employment with Scivanta,
affect the right of Scivanta to terminate the employment of you, with or without
cause, or give you any right to participate in any employee welfare or benefit
plan or other program of Scivanta.
 
4.05. Governing Law and Jurisdiction. The Equity Incentive Plan and this Stock
Option Agreement shall be construed and their respective provisions enforced and
administered in accordance with the laws of the State of Nevada.
 
4.06. Compliance with Code Section 409A. Notwithstanding any other provision in
this Stock Option Agreement or the Equity Incentive Plan to the contrary, if and
to the extent that Section 409A (“Section 409A”) of the Code is deemed to apply
to the Equity Incentive Plan, this Stock Option Agreement or the Option granted
hereby, it is the general intention of Scivanta that the Equity Incentive Plan,
this Stock Option Agreement and the Option shall comply with Section 409A,
related regulations or other guidance, and the Equity Incentive Plan, this Stock
Option Agreement and the Option shall, to the extent practicable, be construed
in accordance therewith.
 
3

--------------------------------------------------------------------------------


 
If you wish to accept the Option granted hereby pursuant to the terms set forth
herein, please signify your acceptance by countersigning this Stock Option
Agreement below where designated. Any comments or questions should be directed
to Thomas S. Gifford, Executive Vice President, Chief Financial Officer and
Secretary at Scivanta Medical Corporation, 215 Morris Avenue, Spring Lake, New
Jersey 07762. The phone number of Scivanta is (732) 282-1620.
 

 
Very truly yours,
     
Scivanta Medical Corporation
     
By:
/s/ Thomas S. Gifford
 
Name:
Thomas S. Gifford
 
Title:
Executive Vice President, Chief Executive
   
Officer and Secretary

 

By the execution hereof, I accept the grant of Option provided for herein and
agree to be bound by the terms and provisions set forth in this Stock Option
Agreement and the Equity Incentive Plan.       
/s/ David R. LaVance
 
David R. LaVance
 



4

--------------------------------------------------------------------------------



NOTICE OF EXERCISE
 
Date: _______ __, 20__
 
Scivanta Medical Corporation
215 Morris Avenue
Spring Lake, New Jersey 07762
Attention: Thomas S. Gifford, Executive Vice President, Chief Financial Officer
and Secretary
 
Dear Mr. Gifford:
 
I hereby exercise the non-qualified stock option (the “Option”) granted to me on
January 1, 2008 for the purchase of ________ shares (the “Shares”) of common
stock, par value $.001 per share (“Common Stock”), of Scivanta Medical
Corporation (“Scivanta”). I was granted the Option under the Scivanta Medical
Corporation 2007 Equity Incentive Plan (the “Equity Incentive Plan”). The per
share exercise price is $0.14 (the “Option Price”) and the aggregate Option
Price for the Shares being purchased is $___________.
 
Please check the box next to the applicable payment provision:
 

o
As full payment for the Shares being purchased, enclosed with this Notice of
Exercise is a personal check or cash in the amount of the aggregate Option Price
of $___________. (Checks should be made payable to “Scivanta Medical
Corporation”.)

 

o
I wish to pay for the Shares being purchased by delivering to Scivanta that
number of Shares of Common Stock which have an aggregate Fair Market Value (as
defined in the Equity Incentive Plan) equal to or greater than the aggregate
Option Price.

 

o
I wish to pay for the Shares being purchased by having Scivanta withhold
therefrom the number of Shares of Common Stock which have an aggregate Fair
Market Value equal to or greater than the aggregate Option Price.

 
I agree hereby that Scivanta is not required to issue me the Shares to be
purchased pursuant to my exercise of the Option as provided for in this Notice
of Exercise, until I have remitted to Scivanta the aggregate amount of any
applicable withholding taxes which Scivanta has notified me shall be withheld in
connection with the exercise of the Option.
 
I hereby understand that the Shares to be acquired by me pursuant to the
exercise of the Option have not been registered under the Securities Act of
1933, as amended, or any state securities act or law, and, as a result, are
subject to certain restrictions on transfer thereunder.
 

   
Signature
     
Print Name
             
Address
     
Tax Identification Number
 




--------------------------------------------------------------------------------

